SULLIVAN, Judge
(dissenting):
I disagree with the new majority on the ineffective-assistance-of-counsel issue. I fail to see why the Court has changed its position on this very important issue and case. Earlier, I stated my view on this question and I adhere to it today. I said:
Another question in this ease concerns me. It is whether appellant was denied his Sixth Amendment right to counsel because his defense lawyer in his sentencing argument failed to exploit appellant’s voluntary intoxication on the night of these murders for the purpose of avoiding the death penalty. I agree with the principle opinion that ample evidence of this circumstance was presented to the members but its exploitation posed certain risks for the defense. In any event, I also do not believe it can be fairly said that defense counsel ignored this circumstance in his argument on sentence.
Defense counsel expressly referred to appellant’s intoxication in his findings argument as follows:
Okay, so was Lance Corporal Curtis angry when that [the killings] happened? Does anybody at this particular point in time doubt that? Well, just that emotion in and of itself in that degree is sufficient under the law to reduce premeditated murder to unpremeditated murder. But in addition to that you’re going to -receive another instruction on voluntary intoxication and the judge is going to tell you that voluntary intoxication and its effects upon the mind may, by itself, with nothing else, reduce premeditated murder to unpremeditated murder. So, Lance Corporal Ronnie Curtis was both in a rage and drunk out of his mind and .there you have the defense theory as to Mrs. Lotz: Lance Corporal Ronnie Curtis, guilty of the unpremeditated murder of Mrs. Lotz.
Moreover, in his closing argument on sentencing, he expressly linked his plea for mercy to his earlier argument on findings, stating:
When I first spoke with you some days ago I said that there was a third victim in this case and that victim was Lance Corporal Ronnie Curtis. I said it again in my closing argument on the findings and I’m going to say it to you again. Lance Corporal Curtis is the third victim in this case.
Defense counsel’s tactical decision to emphasize appellant’s positive character traits and the aberrational nature of his conduct on the night in question cannot reasonably be considered ineffective assistance of counsel. His decision to obliquely reference appellant’s voluntary intoxication also cannot now be legally questioned. See Romero v. Lynaugh, 884 F.2d 871, 877 (5th *131Cir.1989) (was a tactical decision not to argue intoxication evidence already before jury), cert. denied, 494 U.S. 1012, 110 S.Ct. 1311, 108 L.Ed.2d 487 (1990); see also Davis v. Executive Director of the Department of Corrections, 891 F.Supp. 1459, 1464 (D.Col.1995). Viewing both arguments together, I see no constitutionally ineffective assistance of counsel. See Flamer v. State of Delaware, 68 F.3d 710, 735 (3d Cir.1995).
There is another tactical reason why defense counsel did not emphasize intoxication in this case. The facts seem to indicate that alcohol was a fuel rather than an excuse in this case. The core of an “alcohol abuse-excuse” case is impairment of a defendant’s mental abilities.
Although there is evidence in the record that Curtis did some heavy drinking before the murders,* the fact remains that appellant had sufficient mental and physical abilities to:
1. decide to kill Lieutenant Lotz;
2. successfully break into the supply building;
3. pick a lock on the security cage and steal a Marine Corps K-bar knife (the murder weapon);
4. then go back to his barracks room to get a pair of gloves so he would not leave fingerprints;
5. successfully take a bicycle and ride at night 1.5 miles to LT Lotz’ home;
6. hide the bicycle in the back of the Lotz home and conceal the K-bar knife in his waistband;
7. knock on the front door of the Lotz home and verbally trick a Marine officer into letting him inside his home at midnight;
8. with a knife confront and kill that Marine officer with 2 stabs;
9. fight off Mrs. Lotz and kill her with 8 stabs;
10. search the Lotz house and find car keys and money for gas;
11. steal one car from the Lotz house; and
12. return to the Lotz home and steal the other car.
With this record, it is no wonder the defense handled the intoxication defense as they did. The average military jury has the education level of at least a college graduate if the jury member is an officer, and at least a high school graduate if the member is enlisted. The military jury is hard to fool and its intelligence should not be underestimated.
With such a jury and such a record, the “alcohol abuse-excuse” may not have been the best course of action for the defense. Moreover, a smart jury would understand that a blood alcohol content of .06 at 7:00 a.m. the next morning proves nothing about the mental and physical ability of a defendant at midnight 7 hours before. Especially if the jury remembers Curtis took a canteen of gin and Mountain Dew with him on his trip to the Lotz home.
United States v. Curtis, 44 MJ 106, 170-71 (1996) (Sullivan, J., concurring).

Appellant on direct examination responded that he consumed "no more” than a pint of alcohol te night of the murders.